Case 1:12-cr-00647-PKC Document 466 Filed 02/11/19 Page1 of 2
Case 1:12-cr-00647-PKC Document 448-1 Filed 11/19/18 Page 1 of?

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA Order of Restitution
Vv. 12 Cr. 647 (PKC)
MICHAEL LITTLE,
Defendant.

 

 

Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,
United States Attorney for the Southern District of New York, Dina McLeod, Christopher DiMase,
and Andrew Dember, Assistant United States Attorneys, of counsel; the presentence report; the
Defendant’s conviction on Counts One through Nineteen of the above Indictment; and ail other
proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution. MICHAEL LITTLE, the Defendant, shall pay restitution in
the total amount of $4,352,589.71 to the United States Treasury.

2. Joint and Several Liability. For $4,218,140 of the restitution amount, representing the
amount of restitution owed as a result of the conspiracy to understate the total amount of Harry
Seggerman’s estate, Defendant’s liability for restitution shall be joint and several with that of any
other defendant ordered to make restitution for the offenses in this matter, including HENRY
SEGGERMAN, YVONNE SEGGERMAN BEAUREGARD, SUZANNE SEGGERMAN, and
EDMUND JOHN SEGGERMAN. Defendant’s liability for restitution shall continue unabated
until either the Defendant has paid $4,218,140, or the victim has been paid the total amount of its

loss from all the restitution paid by the Defendant and co-defendants in this maiter.

 
Case 1:12-cr-00647-PKC Document 466 Filed 02/11/19 Page 2 of.2
Case 1:12-cr-00647-PKC Document 448-1 Filed fitalts Pade 2 of 2

3. Address for Restitution.
Restitution, in the amount of $4,352,589.71, should be made out to the United States Treasury

and sent to:
Internal Revenue Service - RACS
Attn: Mail Stop 6261, Restitution
333 W. Pershing Ave.
Kansas City, MO 64108
4, Schedule of Payments.

Restitution shall be paid in monthly installments of at least 10% of gross monthly income
over a period of supervision to commence 30 days after the date of judgment or release from
custody, whichever is later. The defendant shall notify the United States Attorney for this district

within 30 days of any change of mailing address or residence address that occurs while any portion

of the restitution remains unpaid.

Dated: New York, New York
Nevember_ 2018
Fe Any j},28} / LUPE |

AYONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 

 
